Citation Nr: 1452579	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-17 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disorder.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral foot fungus.  

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active military service from April 1958 to June 1977.  

These matters come before the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.  In June 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the claims file.  At the hearing, the Veteran requested and was granted a 60 day abeyance period to allow for the submission of additional evidence; the abeyance period has lapsed and no new evidence was received.

Service connection for bilateral knee disabilities and foot fungus were denied by a previous unappealed rating decision.  The question of whether new and material evidence has been received to reopen these claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate the matters on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d 1366.  The Board has characterized the claims accordingly.

The issues of service connection for bilateral knee disabilities and foot fungus (on de novo review) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An unappealed March 2005 rating decision denied the Veteran service connection for bilateral chondromalacia of the knees and feet and nail fungus with athletes foot, based essentially on a finding that such disabilities were unrelated to bilateral chondromalacia and tinea pedis noted in service.  

2.  Evidence received since the March 2005 rating decision includes the Veteran's competent lay statements that relate his current bilateral knee disabilities and foot fungus to knee injury and treatment for athletes foot in service; relates to an unestablished fact necessary to substantiate the claims of service connection for bilateral knee disabilities and foot fungus; and raises a reasonable possibility of substantiating the claims.

3.  Sleep apnea was not manifested during the Veteran's active duty service, and is not shown to be related to his service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim of service connection for a bilateral knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been received and the claim of service connection for bilateral foot fungus may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  Service connection for sleep apnea is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the petitions to reopen and the service connection claim addressed herein.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326.  An October 2010 letter satisfied the duty to notify as to the matter of service connection for sleep apnea.  Further, inasmuch as this decision reopens the matters of service connection for bilateral knee disabilities and foot fungus, there is no reason to discuss whether there was a notice defect as to these matters, as any notice omission is harmless.

As to VA's duty to assist, pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A.  No outstanding evidence has been identified that has not otherwise been obtained.  The RO did not arrange for a VA examination/opinion as to the claim of service connection for sleep apnea.  There is no medical evidence in the record that suggests that sleep apnea may be related to the Veteran's service.  Absent an indication that the disability may be associated with his service an examination to secure a medical nexus opinion is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 79 (2006), is not met.  The he has not identified any pertinent evidence that remains outstanding.  

The appellant and his spouse testified at a hearing before the undersigned in June 2014.  The hearing focused on the elements necessary to substantiate his claims and, through their testimony and his representative's statements, the appellant demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the adjudication of this claim.  See 38 C.F.R. § 3.159.


Legal Criteria, Factual Background, and Analysis

Initially, it is noted that the Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Claims to Reopen

An unappealed March 2005 rating decision denied the Veteran service connection for bilateral chondromalacia of the knees and feet and nail fungus with athletes foot, based essentially on a finding that such disabilities were unrelated to bilateral chondromalacia and tinea pedis noted in service.  He did not submit new and material evidence in the year following.  Hence, the March 2005 rating decision is final.  38 U.S.C.A. § 7105.

Generally, a claim on which there is a prior final denial may not be reopened and reconsidered unless new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The pertinent evidence of record at the time of the March 2005 rating decision included service treatment records (STRs) (which show findings of bilateral chondromalacia and tinea pedis), postservice VA and private treatment records (which show findings of left knee torn cartilage, bilateral chondromalacia, bilateral mycotic nails, tinea corpis and onychomycosis of both great toe nails), a September 2003 report of VA examination of the toes (which provided the opinion that the Veteran's onychomycosis of the toenails and bilateral great toenail surgical removal was unrelated to his service-connected diabetes mellitus) and a February 2005 VA examination of the knees (which showed early degenerative joint disease).  

Evidence received since the March 2005 rating decision includes a September 2011 report of VA examination and December 2011 addendum (which includes the diagnosis of bilateral chondromalacia and the opinion that X-ray findings of bilateral knee arthritis are unrelated to chondromalacia patella noted in service) and the Veteran's sworn testimony during the June 2014 hearing that the impairment associated with the bilateral knee injuries and treatment for athletes foot in service have continued to the present.  The testimony and argument presented at the hearing provide new information regarding an injury/treatment in service and identify potential chronic bilateral knee and foot disabilities which might be corroborated by examination.  For the purpose of reopening, such evidence is presumed credible.  As it addresses both whether there is current disability, and whether such disability may be related to service, it pertains to unestablished facts necessary to substantiate the claims of service connection for bilateral knee disabilities and bilateral foot fungus and raises a reasonable possibility of substantiating such claims.  Consequently, particularly considering the "low threshold" standard endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the evidence is both new and material, and that the claims of service connection for bilateral knee disabilities and bilateral foot fungus must be reopened.  De novo consideration of the claims is addressed in the remand below.


Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: the claimed disability; incurrence or aggravation of a disease or injury in service, and; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis related to impaired sleep, including sleep apnea.  

On his September 2010 VA Form 21-4138, Statement in Support of Claim and at his June 2014 hearing, the Veteran reported that his sleep apnea is the result of disturbed sleep patterns and not being able to sleep during service because of "noise all night long aboard ship."  He said that his sleep problems started while on active duty and continue to this day.  Private treatment records and an October 2012 Sleep Apnea Disability Benefits Questionnaire (DBQ) shows that the Veteran was diagnosed with obstructive sleep apnea in September 2010, after undergoing a sleep study.  

It is not in dispute that the Veteran has sleep apnea.  However, his STRs are silent for any complaint, finding, treatment, or diagnosis relating to sleep apnea.  The earliest postservice notation of sleep apnea does not suggest that it was manifested prior to September 2010 (33 years after service separation).  Accordingly, service connection for sleep apnea on the basis that such became manifest in service and persisted is not warranted.

Furthermore, postservice evaluation/treatment records provide no indication or suggestion that the Veteran's sleep apnea may somehow otherwise be related to his service.  The only evidence in the record that relates his sleep apnea to his service consists of the opinions of the Veteran and his spouse.  They are "laypersons" and do not allege to have any medical expertise.  While a layperson may be competent to observe intestinal symptoms including pain, the diagnosis and etiology of an insidious process such as sleep apnea are complex medical questions that require medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not submitted any medical opinions or medical literature in support of his allegations.  In the absence of evidence of onset of related symptoms in service and continuity of such symptoms thereafter, the unexplained and unsupported (by medical evidence) statements of the Veteran and his spouse alleging a nexus between his service and sleep apnea manifested at least 33 years later do not merit any probative value.  The Board finds that the lengthy interval between service and the initial diagnosis of sleep apnea weighs against a finding of service connection. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for sleep apnea and the appeal must be denied.


ORDER

New and material evidence having been received, the claim of service connection for a bilateral knee disability is reopened; to this extent, the appeal is granted.

New and material evidence having been received, the claim of service connection for bilateral foot fungus is reopened; to this extent, the appeal is granted.

Service connection for sleep apnea is denied.  


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159.

Review of the record shows that a 5 page skin DBQ (6 pages with the cover sheet) was faxed to VA in September 2012 from a private physician.  However, the 1st page of the DBQ is not available for review.  On remand, the complete skin DBQ must be obtained.  

Review of the record also shows that a September 2003 VA examination report includes the opinion that the Veteran's onychomycosis of the toenails and bilateral great toenail surgical removal was unrelated to his service-connected diabetes mellitus; however, an opinion as to whether the Veteran's current foot fungus is related to the tinea pedis treated in service has not been obtained.  Similarly, a September 2011 VA examination report and December 2011 addendum includes the opinion that X-ray findings of bilateral knee arthritis are unrelated to chondromalacia patella noted in service; however, an opinion as to whether the Veteran's current bilateral chondromalacia is related to the bilateral chondromalacia in service has not been obtained.  Accordingly, another examination to secure an adequate medical opinion regarding the likely etiology of the Veteran's bilateral knee disability and bilateral foot fungus is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure and associate with the record a complete copy of the September 2012 skin DBQ.  

2.  Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of any current bilateral knee disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify by medical diagnosis each left and right knee disability entity found.

(b)  Please identify the most likely etiology for any/each left and right knee disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such was incurred or aggravated during the Veteran's active service, to include findings of bilateral chondromalacia therein.

(c)  As to any arthritis found, please indicate whether such is shown to have manifested within a year following the Veteran's June 1977 separation from service.

In responding to the above, please specifically discuss the Veteran's lay statements concerning knee injury in service and his account of his postservice symptom history.

The examiner must explain the rationale for all opinions, citing to supporting factual data, as appropriate.

3.  Thereafter, the RO should also arrange for the Veteran to be examined by an appropriate physician (preferably a podiatrist) to ascertain whether any current bilateral mycotic nails, tinea corpis and/or onychomycosis of both great toe nails is related to the tinea pedis noted in service.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify by a medical diagnosis any disability of the feet.

(b)  As to each/any such disability entity diagnosed, please identify the most likely etiology for such disability.  Specifically, is it at least as likely as not (a 50% or greater probability) that it was incurred in the Veteran's active duty service, to include tinea pedis noted therein. 

The examiner must explain the rationale for all opinions.  The explanation of rationale should include discussion of tinea pedis, whether such is a chronic disability or an acute occurrence that resolves with treatment, and the known etiologies for the disability (and those here shown).

4.  The RO should then review the record and readjudicate the claims de novo.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


